The opinion of the court was delivered by
Collamer, J.
Five days before the maturity of the bill, the defendant, the drawer, gave to the plaintiffs, the holders, a mortgage to secure the payment of this and other bills, four months afterwards. It has been often decided that the 1 legal effect of such a promise, at such a time, is a waiver of demand on the acceptor. It is presumed to have been made by the drawer, from a consciousness that he had no funds in the acceptor’s hands, and therefore a demand is useless. In such case, this showing satisfies the usual averments of demand and notice. Both these points were decided in Norton v. Lewis, 2 Conn. R. 478.
Judgment affirmed.